Title: To George Washington from Brigadier General Charles Scott, 6 November 1778
From: Scott, Charles
To: Washington, George


  
    Sir
    Near Bedford [N.Y.] Novr 6th 1778
  
Your Excellencys favour of Yesterdays date Came to hand with Sundre letters late last night.
the letters for New York I forwarded by a flag Early this morning and Sent Some of the Manifestos to be left about the lines and one to be carlesly Shown to the officer who receives the flag.
I have not been able to git any intelligence these tow days owing to the High Winds preventing our passing the Sound and North river. I am Still Shure that the Gentleman that I mentioned some days ago will not Deceive me. the Weather is now Very good and I hope will Continue untill we can Obtain Somthing that will lead us to the enemys intentions. By reports from Deserters they wear Still embarking on monday last, waggons and Teams Heavy Bagage & Troops. however these reports Bear but Little weight with me.
  I am unhappy to inform Your Excellency that we have lost by Desertion within Four days Fifty Six men all from the Eastorn Troops. I got intilligence of a large Number intending to go off last night upon  
    
    
    
    which I orderd partys in the Rear of the Camp in as private a manner as possable to intercept them, with posative orders to fier upon them if they did not immediatly Serender about ten oClock at Night a Very brisk fier began in the Rear of the Camp about half a mile But Soon Seased, when immediatly a Scattering fier Began in front and on both flanks which lasted for Near an hour with small intervils. Unfortunatly Nobody was killed and but two made prisoners this put a Check to them, that we lost but Eighteen Last Night I shall order a Court for the tryal of those two that was taken and I hope an Example may Be made at least of one, as I am well assurd that nothing Else will put a Stop to it.
  Your Excellency has my Sincar thanks for Your kind indulgance in Suffering me to retire from this post, and am truly unhappy that circumstances will not admit of my Longer Stay. However before I proceed to give any instructions I Murst inform You that the Command will Devolve on Colo. Gist who is by no means equil to it. I would also inform Your Excellency that I Have kept him always Detached from this Corps where he has don no other duty than that of keeping Constant Scouting partys. pardon me Sir for advising, but if Your Excellency should think propper To give him a Seperate Command for the above purpose he Could take no offence at being deprived of the Command of the whole Corps. if this or his <Bei>ng recalled altogather could be don Ither of <the> Colos. that would be left would be Very Good. I am Your Excellencys Obedient Servant
  
    Chs Scott
  
  
P.s: the Deserters make immediatly for their Regiments where I have Dispatched officers to apprehend them and bring them Back under Guard.
  
